79208: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-06306: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79208


Short Caption:NEVADA STATE EDUC. ASS'N VS. CLARK CTY. EDUC. ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A761364Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Parraguirre for Senior Justice GibbonsPanel Assigned:
					Panel
					


To SP/Judge:07/23/2019 / Haire, PaulSP Status:Completed


Oral Argument:11/12/2020 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:11/12/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDiane Di ArchangelRobert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


AppellantJason WyckoffRobert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


AppellantNational Education AssociationRobert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


AppellantNevada State Education AssociationRobert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


AppellantRobert BensonRobert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Former)
						
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


AppellantRuben Murillo, Jr.Robert Alexander
							(Bredhoff & Kaiser, PLLC)
						Matthew Clash-Drexler
							(Bredhoff & Kaiser, PLLC)
						Paul Joseph Lal
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Debbie A. Leonard
							(Leonard Law, PC)
						Richard J. Pocker
							(Former)
						
							(Boies, Schiller & Flexner, LLP/Las Vegas)
						Georgina Catherine Yeomans
							(Bredhoff & Kaiser, PLLC)
						


RespondentClark County Education AssociationBradley T. Austin
							(Snell & Wilmer, LLP/Las Vegas)
						Joel A. D'Alba
							(Asher, Gittler & D'Alba, Ltd.)
						John S. Delikanakis
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						Richard G. McCracken
							(McCracken, Stemerman & Holsberry)
						Michael Paretti
							(Snell & Wilmer, LLP/Las Vegas)
						Kimberley C. Weber
							(McCracken, Stemerman & Holsberry)
						


RespondentJohn VellarditaBradley T. Austin
							(Snell & Wilmer, LLP/Las Vegas)
						Joel A. D'Alba
							(Asher, Gittler & D'Alba, Ltd.)
						John S. Delikanakis
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						Richard G. McCracken
							(McCracken, Stemerman & Holsberry)
						Michael Paretti
							(Snell & Wilmer, LLP/Las Vegas)
						Kimberley C. Weber
							(McCracken, Stemerman & Holsberry)
						


RespondentVictoria CourtneyBradley T. Austin
							(Snell & Wilmer, LLP/Las Vegas)
						Joel A. D'Alba
							(Asher, Gittler & D'Alba, Ltd.)
						John S. Delikanakis
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						Richard G. McCracken
							(McCracken, Stemerman & Holsberry)
						Michael Paretti
							(Snell & Wilmer, LLP/Las Vegas)
						Kimberley C. Weber
							(McCracken, Stemerman & Holsberry)
						





Docket Entries


DateTypeDescriptionPending?Document


07/19/2019Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


07/19/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-30641




07/19/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-30643




07/22/2019Filing FeeFiling Fee Paid. $250.00 from Boies Schiller Flexner. Check no. 3982. (SC)


07/23/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC).19-30995




07/24/2019Notice/IncomingFiled NRAP 46 Notice of Appearance Re: Robert Alexander for Appellants and Request for Special Notice. (SC)19-31305




07/25/2019Notice/IncomingFiled NRAP 46 Notice of Appearance Re: Matthew Clash-Drexler for Appellants and Request for Special Notice. (SC)19-31462




07/26/2019Notice/IncomingFiled Notice of Appearance Attorney Richard R. Pocker appearing as counsel for appellants.  (SC)19-31661




08/08/2019Notice/IncomingFiled Substitution of Attorneys (Debbie Leonard in place of Richard J. Pocker and Paul J. Lal for Appellants). (SC)19-33428




08/09/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-33589




09/12/2019MotionFiled Appellants' Motion to Associate Counsel (Request for an order permitting Georgina Catherine Yeomans to practice in Nevada). (SC)19-38279




09/22/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-39416




10/04/2019Settlement Order/ProceduralFiled Order Granting Motion to Associate Counsel, Removing Appeal from Settlement Program, and Reinstating Briefing.  Attorney Georgina Catherine Yeomans shall be permitted to appear on behalf of appellants in this matter.  Nevada attorney Debbie Leonard of the law firm Leonard Law, PC, shall be responsible for all matters presented by Ms. Yeomans in this matter. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)19-41203




10/17/2019Transcript RequestFiled Certificate That No Transcript is Being Requested.  (SC)19-43126




10/22/2019MotionFiled Stipulation for Extension of Time to File Appellants' Opening Brief. (SC)19-43734




10/23/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellants' Opening Brief due: February 3, 2020. (SC)19-43842




02/03/2020BriefFiled Appellants' Opening Brief.  (SC)20-04602




02/03/2020AppendixFiled Appendix to Opening Brief - Volume I.  (SC)20-04610




02/03/2020AppendixFiled Appendix to Opening Brief - Volume II.  (SC)20-04613




02/03/2020AppendixFiled Appendix to Opening Brief - Volume III.  (SC)20-04616




02/03/2020AppendixFiled Appendix to Opening Brief - Volume IV.  (SC)20-04617




02/03/2020AppendixFiled Appendix to Opening Brief - Volume V.  (SC)20-04618




02/03/2020AppendixFiled Appendix to Opening Brief - Volume VI.  (SC)20-04626




02/03/2020AppendixFiled Appendix to Opening Brief - Volume VII.  (SC)20-04629




02/03/2020AppendixFiled Appendix to Opening Brief - Volume VIII.  (SC)20-04630




02/03/2020AppendixFiled Appendix to Opening Brief - Volume IX.  (SC)20-04633




02/11/2020MotionFiled Stipulation for Extension of Time to File Answering Brief.  (SC)20-05704




02/12/2020Notice/OutgoingIssued Notice - Stipulation Approved.  Respondent's Answering Brief due:  April 3, 2020.  (SC)20-05801




02/24/2020MotionFiled Respondents' Motion to Seal (Portions of Appellant's Appendix). (SC).20-07379




02/25/2020MotionFiled Appellants' Non-Opposition to Motion to Seal. (SC).20-07549




03/05/2020Order/ProceduralFiled Order Denying Motion. Respondents have filed a motion for leave to file a portion of the appendix containing bank statements under seal.  The motion is denied without prejudice.  (SC).20-08785




04/01/2020MotionFiled Respondents' Renewed Motion to Seal. (SC).20-12458




04/01/2020Notice/IncomingFiled Notice of Appearance (Andrew Jacobs and Kelly Dove for Respondents. (SC)20-12516




04/03/2020BriefFiled Respondents' Answering Brief. (SC)20-12795




04/03/2020AppendixFiled Respondents' Supplemental Appendix to Answering Brief Vol. I. (SC)20-12796




04/03/2020AppendixFiled Respondents' Supplemental Appendix to Answering Brief Vol. II. (SC)20-12797




04/06/2020MotionFiled Appellants' Non-Opposition to Renewed Motion to Seal. (SC).20-12951




04/15/2020Order/ProceduralFiled Order Granting Motion.  The clerk shall file the portion of the appendix received on April 6, 2020, under seal.  (SC)20-14260




04/15/2020AppendixFiled Appellants' Appendix Volume V (SEALED). (FILED UNDER SEAL PER ORDER 4/15/20).


04/29/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief  due:  May 18, 2020.  (SC)20-16163




05/18/2020BriefFiled Appellants' Reply Brief. (SC)20-18851




05/19/2020Case Status UpdateBriefing Completed/To Screening. (SC)


09/21/2020MotionFiled Appellant's Motion to Withdraw as Counsel for Appellants. (Matthew Clash-Drexler) (SC)20-34594




09/23/2020Order/ProceduralFiled Order. Attorney Debbie Leonard, counsel for appellants, has filed a motion to withdraw as counsel for appellants.  The motion is purportedly made on behalf of attorney Matthew Clash-Drexler, who is also counsel for appellants, but is not signed by Mr. Clash-Drexler.  Under these circumstances, the motion is treated as requesting that Mr. Clash-Drexler be removed as counsel of record for appellants.  The motion is granted.  The clerk shall remove Mr. Clash-Drexler as counsel of record for appellants. (SC)20-34966




10/06/2020Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on November 12, 2020, at 11:30 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC)20-36690




10/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-39677




11/12/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 78996. (SNP20-MG/LS/AS). (SC)


03/04/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 8. SNP20-RP/LS/AS. (SC).21-06306




03/29/2021RemittiturIssued Remittitur. (SC)21-08852




03/29/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/09/2021RemittiturFiled Remittitur. Received by District Court Clerk on March 31, 2021. (SC)21-08852





Combined Case View